BaeNhill, J.,
dissenting: Ordinarily, a State statute has no extraterritorial application or effect. Sec. 36 of ch. 120, Public Laws 1929, *546was included in the Act to meet this limitation in so far as it applies to employees working both within and without the State, and so as to permit compensation when such employee is -injured while engaged in work in another state. That is, this provision was inserted for the protection of North Carolina employees who are injured while engaged in the performance of their duties elsewhere than in this State. It does not protect employees whose duties are performed entirely outside the bounds of North Carolina.
The injured employee, or in case of death, his dependents, must show that the injury or death is compensable under the terms of the Act. When the employee is about his master’s business elsewhere than in this State injury or death is not compensable unless the employment “was not expressly for services exclusively outside of the State.” The proviso is not negative. It imposes a condition, the section as a whole constituting an exception to the general rule and stipulating the conditions upon which compensation is payable. Hence, the Commission erred in its conclusion that the burden ivas on defendants and that “even if the record was silent as to' this last negative phrase, that the plaintiff would be entitled to compensation if he had met all of the affirmative provisions of this section.”
When it was made to appear that (1) the contract of employment was made in this State; (2) the employer’s place of business is in this State; and (3) the residence of the employee is in this State, the conditions upon which the jurisdiction of the Industrial Commission depends were met. Reaves v. Mill Co., 216 N. C., 462, 5 S. E. (2d), 305. These and other jurisdictional facts are admitted. Whether the death of the employee is compensable then became an issue of fact for the Commission to decide. On this record the answer depends upon a preliminary finding as to whether the contract of employment was or was not expressly for services exclusively outside the State.
On this issue the Commission found “that the plaintiff’s deceased sustained an injury by accident arising out of and in the course of his employment with the defendant Employer, resulting in his death, while he was employed elsewhere than in the State of North Carolina.”
Upon this finding it made the further finding as a conclusion of law that:
“The evidence adduced at the hearing tends to show that the plaintiff’s deceased had worked exclusively outside the State of North Carolina since he had been employed by the defendant employer. This evidence further tends to show that plaintiff’s deceased was originally employed to perform work which had been previously performed by another employee who worked exclusively outside the State of North Carolina. However, in the opinion of the Full Commission the fact that an employee worked exclusively outside the State of North Carolina is not the *547test as to whether or not the North Carolina Industrial Commission has jurisdiction in cases of this nature. The clause pertaining to this matter as included in Section 36 is clear and reads as follows: (Quoting the proviso in said section.)
“The evidence adduced at the hearing, elicitated from a defendant’s witness, the sales manager for the defendant employer, tends to show that plaintiff’s deceased was employed verbally to work for the defendant employer and that for the time being he was assigned to territory outside of the State of North Carolina, but that being a resident of North Carolina he was looking forward to performing that same type of work in the State of North Carolina, and had even gone so far as to state that he would like to work in North Carolina, and the defendant employer, through its Sales Manager, had at least intimated and implied to said plaintiff’s deceased that he would be assigned a North Carolina territory when a vacancy occurred. Therefore, it appears from the evidence, meager though it may be, that the contract of employment between plaintiff’s deceased and the defendant employer was not expressly for service exclusively outside the State of North Carolina.”
The circumstances under which plaintiff’s deceased was employed are clear. The sales agent of defendant who was assigned certain territory in south Georgia and northern Florida died. Mallard, a resident of North Carolina, was then living in Georgia and unemployed. The sales manager of the defendant, on the solicitation of others, contacted him and, after obtaining the approval of the home office, employed him.
The terms of the contract of employment are simple and unambiguous. Mallard was to be assigned to the same territory in south Georgia and north Florida formerly worked by the deceased agent. He was to sell defendant’s products within that territory and was to be paid upon a salary and commission basis. He sought and obtained employment- — ■ not as a general employee but as an agent or representative within specific limited territory.
Neither the fact “that he was looking forward to performing the same type of work in the State of North Carolina and had even gone so far as to state that he would like to work in North Carolina” nor the fact that the sales manager — his superior officer- — “had intimated and implied that he would be assigned to North Carolina territory in the event of a vacancy” tends to modify the contract. They not only make it appear that it was not “written in the bond” that he was subject to transfer at will without notice, but emphasize and compel the conclusion that it was expressly agreed that he was to work exclusively within the territory assigned. Else why hope for or seek the promise of a transfer in the future ?
The statement of the sales manager that he could transfer Mallard to other territory in the event of a vacancy and provided the home office *548consented merely constitutes bis interpretation of bis rights under tbe contract. He does not say that such condition was imposed at the time of the hiring or that the employee assented thereto. No change could be made except by and with the consent of the home office and then only in the event of a vacancy. These were, under his statement, conditions precedent to a transfer.
Thus the contract was expressly for services exclusively outside of the State of North Carolina.
Having been assigned definite territory elsewhere he was not a North Carolina employee. Dunville v. Industrial Commission, 279 N. W., 695 (Wis.); Sherk v. Dept. of Labor & Industries, 65 Pac. (2d), 1269 (Wash.); Lutz v. State Workers Ins. Fund, 188 Atl., 364 (Pa.); Sou. Underwriters v. Gallagher, 136 S. W. (2d), 590 (Tex.). Under the terms of the contract he had no authority to go elsewhere than in the territory assigned to sell defendant’s products and he could not have done so without invading the right of some other agent and causing defendant to breach its contract with the agent to whom such other territory had been assigned.
No particular or rule-of-thumb expression is required to make a contract “expressly” for services outside North Carolina. All that is necessary is for it to be made to appear from the terms of the contract that it was mutually understood and agreed that the employee’s duties were to be performed in their entirety elsewhere than in this State.
Under the contract of employment the deceased was a local agent. Navy Gas & Supply Co. v. Schoech, 98 Pac. (2d), 860 (Cal.) ; White Co. v. Farley & Co., 292 S. W., 472 (Ky.); 52 A. L. R., 541; Lutz v. State Workers Ins. Fund, supra. His authority as such was limited by and his duties were to be performed exclusively within specified territory located entirely outside this State. He could act for and in behalf of his employer within the scope of his authority only in south Georgia and north Florida. Thus, his agency was circumscribed by territorial limitations. Outside the area assigned to him he had no duties to perform or no right to act as agent in furtherance of defendant’s business. Hence, it affirmatively appears that the employment was expressly for services exclusively outside the State. Lederer Specialty Co. v. Chapman, 152 N. E., 872 (Ind.). See also Martin v. Kennecott Copper Corp., 252 Fed., 207; Dunville v. Industrial Commission, supra; Sherk v. Dept. of Labor & Industries, supra; Lutz v. State Workers Ins. Fund, supra; Sou. Underwriters v. Gallagher, supra.
In the Chapman case, supra, the facts are substantially the same. There the Court said “this contract assigning Georgia territory was, by its express terms, to be performed in its entirety without the State of Indiana and in the State of Georgia.”
*549The General Assembly was without authority to legislate in respect to this employee and it is apparent to my mind that it did not undertake to do so. “There is no doubt that a contract made within the State of New York for services to be performed wholly in a sister State is wholly without the police power of the State of New York and does not give a right to compensation under our Workmen’s Compensation Law.” Perlis v. Lederer, 178 N. Y. Supp., 449; Post v. Burger & Gohlke, 216 N. Y., 544, 111 N. E., 351; Smith v. Heine Safety Boiler Co., 224 N. Y., 9, 119 N. E., 878.
The Court should take judicial notice of whatever is or ought to be generally known within the limits of their jurisdiction. S. v. Vick, 213 N. C., 235, 195 S. E., 779, 15 R. C. L., 1057. Applying this principle, we know that, in this day of complex business conducted by large corporations engaged in the business of selling merchandise to wholesalers and retailers over extended territory, such territory is divided into districts in charge of district sales managers; that such districts are still again subdivided into smaller sections or territories to each of which is assigned a salesman; and that each salesman works only within the territory assigned to him to the exclusion of others. His authority as agent begins and ends at the boundary line of his territory. This is true particularly when compensation is in whole or in part on a commission basis.
When the contract under consideration is viewed in the light of these known prevailing customs and conditions under and in contemplation of which it was made we, in my opinion, cannot come to any conclusion other than that the claimant has failed to bring herself within the provisions of Section 36 of the Workmen’s Compensation Act.
The case comes to this: claimant’s deceased was employed to represent defendant as its local sales agent in designated territory wholly outside North Carolina. He worked within that territory exclusively until his death — a period of approximately three years. He could not be transferred to other territory by his superior except by the express permission of the home office and then only in the event of a vacancy. He was working on a salary and commission basis. Soon after entering upon his employment he expressed a desire to be transferred to North Carolina. His superior officer intimated that he would give his request consideration in the event of a vacancy. The Commission concluded that this “desire” and “intimation” so modified the contract as to subject the employee to transfer at will — thus constituting him a North Carolina employee. The Superior Court affirmed and the majority opinion approves. I am compelled to disagree. In my opinion we should reverse.
Even if we concede that the contract and the evidence offered present a question of fact the cause should be remanded.
*550Tbe Commission states that it considered the evidence very meager. Upon this evidence it reached its conclusion under the apprehension that the burden was on the defendant. It should be required to review its findings and conclusions under correct principles of law as to the burden of proof. In that event, in all probability, it would find the “meager” evidence wholly insufficient to support an award.
Stacy, C. J., and "WiNbobNe, J., concur in dissent.